Exhibit 10.1

 

 

 

FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND

AMENDMENT TO LIMITED CONSENT AND SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of July 17, 2015

among

RICE ENERGY INC.,

as Borrower,

The Guarantors Party Hereto,

WELLS FARGO BANK, N.A.,

as Administrative Agent,

and

The Lenders Party Hereto

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED

CREDIT AGREEMENT AND AMENDMENT TO

LIMITED CONSENT AND SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT TO LIMITED CONSENT AND SECOND AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT (this “Fifth Amendment”), dated as of July 17, 2015 (the “Fifth
Amendment Effective Date”), is among RICE ENERGY INC., a Delaware corporation
(the “Borrower”); each of the undersigned guarantors (the “Guarantors”, and
together with the Borrower, the “Loan Parties”); each of the Lenders that is a
signatory hereto; and WELLS FARGO BANK, N.A., as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Third Amended and Restated Credit Agreement dated as of April 10, 2014
(as amended prior to the date hereof, the “Credit Agreement”), pursuant to which
the Lenders have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.

B. The Borrower, the Administrative Agent and the Lenders party thereto are
parties to the Second Amendment, pursuant to which the Lenders consented to the
existence of the Specified 2015 Swap Agreements (as defined in the Second
Amendment) on the terms and conditions set forth in the Second Amendment.

C. The parties hereto desire to amend certain terms of the Credit Agreement and
the Second Amendment as set forth herein, in each case, to be effective as of
the Fifth Amendment Effective Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Fifth Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Fifth Amendment refer to the
Credit Agreement.

Section 2. Amendments to Credit Agreement. In reliance on the representations,
warranties, covenants and agreements contained in this Fifth Amendment, and
subject to the satisfaction of the conditions precedent set forth in Section 4
hereof, the Credit Agreement shall be amended effective as of the Fifth
Amendment Effective Date in the manner provided in this Section 2.

 

Page 1



--------------------------------------------------------------------------------

2.1 Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“CFTC Hedging Obligation” means any Obligation in respect of any agreement,
contract, confirmation or transaction that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act.

“Fifth Amendment” means that certain Fifth Amendment to Third Amended and
Restated Credit Agreement and Amendment to Limited Consent and Second Amendment
to Third Amended and Restated Credit Agreement dated as of July 17, 2015, among
the Borrower, the Guarantors party thereto, the Administrative Agent and the
Lenders party thereto.

“Firm Transportation Committed Volumes” means the volumes of Hydrocarbons
(reported on a MMBtu basis) with respect to which the Borrower and its
Restricted Subsidiaries have agreed to (a) transport through any gathering or
other pipeline system and (b) pay for such transportation services regardless of
whether or not such Hydrocarbons are actually transported or such services are
utilized by the Borrower and its Restricted Subsidiaries; provided, that, for
the avoidance of doubt any volumes for which the Borrower or any Restricted
Subsidiary has made such a commitment shall be included regardless of whether
such volumes are attributable to the Borrower’s and its Restricted Subsidiaries’
working interests and net revenue interests in their Oil and Gas Properties.

“Gross Projected Volume” means Projected Volume, (a) as increased to reflect the
volumes that are attributable to 100% of the working interests and net revenue
interests in the Borrower’s and its Restricted Subsidiaries’ Oil and Gas
Properties, (b) as converted from a MMcfe measurement to a MMBtu measurement,
and (c) as otherwise reasonably adjusted by the Borrower in good faith to
reflect assumptions or other conditions disclosed to the Administrative Agent
(provided that any adjustment to Projected Volume pursuant to this clause
(c) shall be reasonably acceptable to the Administrative Agent).

“Material Swap Obligation” means obligations owing by the Borrower or any
Restricted Subsidiary under one or more Swap Agreements with the same
counterparty that, at the time in question, have a net Swap Termination Value in
favor of such counterparty (i.e., the Borrower or such Restricted Subsidiary is
“out of the money”) that exceeds the Threshold Amount.

“Secured Lender Physical Contract” means any contract for the sale of
commodities for a price to be calculated at the time of delivery based on the
market or index price for a location other than the delivery point of such
transaction, which sale transaction is intended to be settled by physical
delivery of the commodities by the Borrower or any Restricted Subsidiary to a
Person that is, on the date such contract is entered into, a Lender or an
Affiliate of a Lender, in each case even if such Person subsequently ceases to
be a Lender or an Affiliate of a Lender for any reason; provided that,
notwithstanding anything to the contrary contained herein, (a) any additional
confirmations or transactions entered

 

Page 2



--------------------------------------------------------------------------------

into under any such contract after such Lender or an Affiliate of a Lender
ceases to be a Lender or an Affiliate of a Lender shall be deemed not to be a
“Secured Lender Physical Contract” and (b) if the parties to any such contract
expressly provide (whether in a master agreement, in a transaction confirmation,
or otherwise) that such contract (or a specified portion of such contract or a
specified transaction under such contract) is not a Secured Lender Physical
Contract as defined in this Agreement, then to the extent so provided, such
contract (or a specified portion of such contract or a specified transaction
under such contract) shall not constitute a Secured Lender Physical Contract for
the purposes of this Agreement.

2.2 Amended Definitions. The definitions of “Excluded Swap Obligation”, “Loan
Documents”, “Qualified ECP Counterparty”, and “Swap Agreement” contained in
Section 1.02 of the Credit Agreement are hereby amended and restated in their
entirety to read in full as follows:

“Excluded Swap Obligation” means, with respect to the Borrower and the
Guarantors individually determined, any CFTC Hedging Obligation if, and solely
to the extent that, all or a portion of the guarantee of the Borrower or such
Guarantor of, or the grant by the Borrower or such Guarantor of a security
interest to secure, such CFTC Hedging Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act by virtue of the Borrower’s
or such Guarantor’s failure for any reason to constitute an “eligible contract
participant” (as defined in the Commodity Exchange Act) with respect to such
CFTC Hedging Obligation at any time such guarantee or grant of a security
interest becomes effective with respect to such CFTC Hedging Obligation.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Notes, the Fee Letters, the Letter of Credit Agreements, the Letters of Credit
and the Security Instruments.

“Qualified ECP Counterparty” means, in respect of any CFTC Hedging Obligation,
the Borrower and each Guarantor to the extent that such Person (a) has total
assets exceeding $10,000,000 at the time any guaranty of obligations under such
CFTC Hedging Obligation or any grant of a security interest to secure such CFTC
Hedging Obligation becomes effective or (b) otherwise constitutes an “eligible
contract participant” with respect to such Swap Agreement under the Commodity
Exchange Act and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of

 

Page 3



--------------------------------------------------------------------------------

economic, financial or pricing risk or value or any similar transaction or any
combination of these transactions; provided that (i) no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement and (ii) no sale of a
commodity for deferred shipment or delivery that is intended to be physically
settled (other than a forward sale contract to the extent that it provides, at
the time such contract (or a specified portion of such contract or a specified
transaction under such contract) is entered into, for all in fixed prices;
provided, that, the Borrower’s or Restricted Subsidiary’s election for “first of
month” pricing or other one month pricing pursuant to a forward sale contract
for deliveries of Hydrocarbons for the immediately following calendar month
shall be deemed not to be a contract for an all in fixed price for purposes of
this definition) shall be a Swap Agreement pursuant to this clause (a), and
(b) any Secured Lender Physical Contract. If multiple transactions are entered
into under a master agreement, each transaction is a separate Swap Agreement.

2.3 Amendment to Section 7.07 of the Credit Agreement. Clause (b) of
Section 7.07 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

(b) Neither the Borrower nor any Restricted Subsidiary is in default nor has any
Change of Control or similar event or circumstance occurred that, but for the
expiration of any applicable grace period or the giving of notice, or both,
would constitute a default under, or would require the Borrower or a Restricted
Subsidiary to Redeem or make any offer to Redeem under, any indenture, note,
credit agreement or similar instrument pursuant to which any Material Debt or
Material Swap Obligations are outstanding or by which the Borrower or any
Restricted Subsidiary or any of their Properties is bound.

2.4 Amendment to Section 8.01 of the Credit Agreement. Clauses (n) and (o) of
Section 8.01 of the Credit Agreement are hereby deleted and replaced in their
entirety with the following clauses (n), (o) and (p), which clauses (n), (o) and
(p) shall read in full as follows:

(n) Certificate of Financial Officer – Projected Volume Reports.
(i) Concurrently with any delivery of financial statements under Section 8.01(a)
and Section 8.01(b), (ii) promptly upon the occurrence of any event (including
any sale, transfer, assignment or other disposition of Unproven Acreage or other
Oil and Gas Properties) that the Borrower determines in its reasonable
discretion would decrease the aggregate Projected Volume by 10% or more of the
aggregate Projected Volume set forth in the most recent certificate delivered
pursuant to this Section 8.01(n), and (iii) at the election of the Borrower, up
to two times during the period following the delivery of the most recent
certificate delivered pursuant to clause (i) above (or more frequently, if the
Administrative Agent in its discretion approves), a certificate of a Financial
Officer setting forth as of a recent date, a report detailing the Projected
Volume for each month during the forthcoming five year period and the
assumptions used in calculating such Projected Volume, in each case, in form and
substance satisfactory to the Administrative Agent.

 

Page 4



--------------------------------------------------------------------------------

(o) Gross Volume and Firm Transportation Committed Volume Reports. Concurrently
with the delivery of any certificates and reports under Section 8.01(n), a
certificate of a Financial Officer setting forth as of a recent date, a report,
in form and detail reasonably satisfactory to the Administrative Agent,
forecasting the Gross Projected Volume and Firm Transportation Committed Volumes
for each month during the forthcoming five year period and the assumptions used
in calculating such volumes; provided, that, the deliverables required pursuant
to this Section 8.01(o) may, at the Borrower’s election, be combined into a
single certificate and report with the deliverables required under
Section 8.01(n).

(p) Other Requested Information. Promptly following any reasonable request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Restricted Subsidiary (including any
Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent may reasonably
request.

2.5 Amendment to Section 8.16 of the Credit Agreement. Section 8.16 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

Section 8.16 Commodity Exchange Act Keepwell Provisions. The Borrower hereby
absolutely, unconditionally and irrevocably undertakes to provide to each
Restricted Subsidiary such funds or other support as may be needed from time to
time by such Restricted Subsidiary in order for such Restricted Subsidiary to
honor its Obligations with respect to any Swap Agreements or CFTC Hedging
Obligations for which it is liable, whether such Swap Agreements or CFTC Hedging
Obligations are entered into directly by such Restricted Subsidiary or are
guaranteed under the Guaranty and Pledge Agreement (provided, however, that the
Borrower shall only be liable under this Section 8.16 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 8.16, or otherwise under this Agreement or any Loan Document,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of the Borrower under
this Section 8.16 shall remain in full force and effect until this Agreement is
terminated in accordance with its terms. Borrower intends that this Section 8.16
constitute a “keepwell, support, or other agreement” for the benefit of each
Restricted Subsidiary for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

2.6 Amendment to Section 9.02(f) of the Credit Agreement. Section 9.02(f) of the
Credit Agreement is hereby amended by deleting the two references to “clause
(f)” contained therein and inserting in lieu thereof in each instance a
reference to “clause (e)”.

 

Page 5



--------------------------------------------------------------------------------

2.7 Amendment to Section 9.11 of the Credit Agreement. Clause (e)(iv) of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

(iv) the sum of (A) the aggregate Borrowing Base Value of the Borrowing Base
Properties Transferred under this subsection (e) since the immediately preceding
Scheduled Redetermination of the Borrowing Base, plus (B) the net aggregate
Borrowing Base Value of all commodity Swap Agreements that have been Liquidated
since the immediately preceding Scheduled Redetermination of the Borrowing Base,
shall not exceed to ten percent (10%) of the Borrowing Base then in effect;
provided that such ten percent (10%) limitation shall not, in any event,
prohibit the Borrower or any Restricted Subsidiary from Liquidating any Swap
Agreement to the extent required by Section 9.18(b); and

2.8 Amendment to Section 9.14 of the Credit Agreement. Section 9.14 of the
Credit Agreement is hereby amended by deleting the reference to “Indebtedness”
contained therein and inserting a reference to “Obligations” in lieu thereof.

2.9 Amendment to Section 9.15(a) of the Credit Agreement. Section 9.15(a) of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

(a) Any Person that becomes a Subsidiary of the Borrower or any Restricted
Subsidiary shall be a Restricted Subsidiary unless such Person (i) is designated
as an Unrestricted Subsidiary on Schedule 7.14, as of the date hereof, (ii) is
designated as an Unrestricted Subsidiary after the date hereof in compliance
with Section 9.15(b), or (iii) is a subsidiary of an Unrestricted Subsidiary.

2.10 Amendment to Section 9.18 of the Credit Agreement. Section 9.18 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

Section 9.18 Swap Agreements.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
enter into or maintain any Swap Agreements with any Person other than:

(i) Swap Agreements with an Approved Counterparty constituting puts or floors
with respect to which neither the Borrower nor any Restricted Subsidiary has any
payment obligation other than fixed premiums or other fixed charges;

(ii) Any Swap Agreement not entered into for speculative purposes with an
Approved Counterparty for prices or basis differentials with respect to crude
oil, natural gas liquids and natural gas, provided that (x) no such Swap
Agreement has a tenor of more than five years and (y) the notional volumes
subject to such Swap Agreement excluding put or floor options described in
subsection (a)(i) and without double counting for price swaps and basis swaps or
Secured Lender Physical Contracts on the same volumes, do not cause the
aggregate notional volumes of all Swap Agreements then in effect to

 

Page 6



--------------------------------------------------------------------------------

exceed, as of any date, for each month during the forthcoming five-year period,
the greater of:

(A) the percentage set out for such month in Column A of the following table
times the reasonably anticipated projected production during such month from
Proved Reserves of the Borrower and its Restricted Subsidiaries (based on the
most recent Reserve Report delivered to the Administrative Agent); and

(B) the lesser of:

(1) the percentage set out for such month in Column B of the following table
times the Projected Volume for such month (based on the most recently delivered
report under Section 8.01(n)); and

(2) 140% of the monthly average production from the Oil and Gas Properties of
the Borrower and the Restricted Subsidiaries for the most recent period of three
consecutive calendar months ending prior to such date of determination for which
production reports have been delivered pursuant to Section 8.01(k) (as such
production is set forth on such reports).

 

Months next succeeding

the time as of which

compliance is measured

   Column A     Column B   Months 1 through 12      85 %      75 %  Months 13
through 24      85 %      75 %  Months 25 through 36      85 %      75 %  Months
37 through 48      85 %      50 %  Months 49 through 60      85 %      50 % 

(iii) Swap Agreements with an Approved Counterparty with respect to interest
rates, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Restricted Subsidiaries then in effect) do
not exceed 75% of the then outstanding principal amount of the Borrower’s Debt
for borrowed money which bears interest at a floating rate, and which Swap
Agreements shall not, in any case, have a tenor beyond the maturity of such
Debt.

(b) If, after the end of any calendar month, commencing with calendar month
ending April 30, 2014, the Borrower determines that the aggregate notional
volume of all Swap Agreements in respect of commodities for such calendar month
without double counting for price swaps and basis swaps or Secured Lender
Physical Contracts on the same volumes exceeded 100% of actual

 

Page 7



--------------------------------------------------------------------------------

production of Hydrocarbons in such calendar month, then the Borrower shall
(i) promptly notify the Administrative Agent of such determination, and (ii) if
requested by the Administrative Agent (or if otherwise necessary to ensure
compliance with Section 9.18(a)(ii)), within 30 days after such request,
terminate, create off-setting positions or otherwise unwind or monetize existing
Swap Agreements such that, at such time, future volumes under commodity Swap
Agreements (determined without any such double counting) will not exceed 100% of
reasonably anticipated projected production for the then-current and any
succeeding calendar months.

(c) The Borrower will not, and will not permit any Restricted Subsidiary to,
Liquidate any Swap Agreement in respect of commodities without the prior written
consent of the Required Lenders except to the extent such Liquidations are
permitted pursuant to Section 9.11 or required under Section 9.18(b) (provided
that any such Liquidation required under Section 9.18(b) shall be subject to any
applicable terms and conditions of Section 9.11 other than clause (e)(iv)).

(d) In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Borrower or any Restricted Subsidiary to post collateral or
margin to secure their obligations under such Swap Agreements or to cover market
exposure, other than any requirement, agreement or covenant to enter into or
maintain the Security Instruments.

(e) For purposes of entering into or maintaining Swap Agreement trades or
transactions under clauses (a)(ii)(A) and (b) of this Section 9.18, forecasts of
reasonably anticipated production from the Borrower’s and its Restricted
Subsidiaries’ Proved Reserves as set forth on the most recent Reserve Report
delivered pursuant to the terms of this Agreement shall be revised to account
for any increase or decrease therein anticipated because of information obtained
by the Borrower or any of its Restricted Subsidiaries subsequent to the
publication of such Reserve Report including the Borrower’s or any of its
Restricted Subsidiaries’ internal forecasts of production decline rates for
existing wells and additions to or deletions from anticipated future production
from new wells and completed acquisitions coming on stream or failing to come on
stream.

2.11 Amendment to Sections 10.01(f) and (g) of the Credit Agreement. Sections
10.01(f) and (g) of the Credit Agreement are hereby amended and restated in
their entirety to read in full as follows:

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment of
principal or interest on any Material Debt or any payment on any Material Swap
Obligation, when and as the same shall become due and payable, and such failure
to pay shall extend beyond any applicable period of grace.

(g) any event or condition occurs that results in any Material Debt or Material
Swap Obligation becoming due prior to its scheduled maturity or that

 

Page 8



--------------------------------------------------------------------------------

enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of such Material Debt or the counterparty to such
Material Swap Obligation or any trustee or agent on its or their behalf to cause
such Material Debt or Material Swap Obligation to become due, or to require the
Redemption thereof or any offer to Redeem to be made in respect thereof, prior
to its scheduled maturity.

2.12 Amendment to Section 11.10(a)(iv) of the Credit Agreement.
Section 11.10(a)(iv) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:

(iv) to release any Guarantor from its obligations under the Guaranty and Pledge
Agreement and the other Loan Documents if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted under the Loan Documents; and

2.13 Amendment to Section 11.10(c) of the Credit Agreement. Section 11.10(c) of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

(c) Except as otherwise provided in Section 12.08 with respect to rights of
setoff, and notwithstanding any other provision contained in any of the Loan
Documents to the contrary, no Person other than the Administrative Agent has any
right to realize upon any of the Collateral individually, to enforce any Liens
on Collateral, or to enforce the Guaranty and Pledge Agreement, and all powers,
rights and remedies under the Security Instruments may be exercised solely by
Administrative Agent on behalf of the Persons secured or otherwise benefitted
thereby.

2.14 Amendment to Section 12.04(b)(i)(A)(ii) of the Credit Agreement.
Section 12.04(b)(i)(A)(ii) of the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

(ii) if the Borrower has not responded within five (5) Business Days after the
delivery of any such request for a consent, such consent shall be deemed to have
been given; and

2.15 Amendment to Section 12.04(c) of the Credit Agreement. Section 12.04(c) of
the Credit Agreement is hereby amended by deleting the reference to “Section
5.03(f)” contained therein and inserting a reference to “Section 5.03(g)” in
lieu thereof.

Section 3. Amendment to Second Amendment. Section 3(c) of the Second Amendment
is hereby amended and restated in its entirety to read in full as follows:

(c) following the date hereof, the Borrower and the Restricted Subsidiaries may
not enter into any Swap Agreements in respect of natural gas (or amend any
Specified 2015 Swap Agreements to add additional volumes) for any calendar month
in 2015 for which the notional volumes hedged by the Borrower and the Restricted
Subsidiaries for such month exceed the notional limits for such

 

Page 9



--------------------------------------------------------------------------------

month set forth in Section 9.18 of the Credit Agreement (without giving effect
to this consent), other than (i) Swap Agreements or amendments thereto that
unwind or modify previous positions to facilitate compliance with the Credit
Agreement and this Section 3 and (ii) Swap Agreements for basis differentials on
volumes already hedged pursuant to Specified 2015 Swap Agreements.

Section 4. Conditions Precedent. The effectiveness of this Fifth Amendment is
subject to the following:

4.1 The Administrative Agent shall have received counterparts of this Fifth
Amendment from the Loan Parties and the Majority Lenders.

4.2 The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Fifth Amendment Effective Date.

Section 5. Miscellaneous.

5.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this Fifth Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Fifth Amendment, and this
Fifth Amendment shall not constitute a waiver of any provision of the Credit
Agreement or any other Loan Document, except as expressly provided for herein.
Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

5.2 Ratification and Affirmation of Loan Parties. Each of the Loan Parties
hereby expressly (i) acknowledges the terms of this Fifth Amendment,
(ii) ratifies and affirms its obligations under the Guaranty and Pledge
Agreement and the other Loan Documents to which it is a party,
(iii) acknowledges, renews and extends its continued liability under the
Guaranty and Pledge Agreement and the other Loan Documents to which it is a
party, (iv) agrees that its guarantee under the Guaranty and Pledge Agreement
and the other Loan Documents to which it is a party remains in full force and
effect with respect to the Obligations as amended hereby, (v) represents and
warrants to the Lenders and the Administrative Agent that each representation
and warranty of such Loan Party contained in the Credit Agreement and the other
Loan Documents to which it is a party is true and correct in all material
respects as of the date hereof and after giving effect to the amendments set
forth in Section 2 and Section 3 hereof except (A) to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date hereof, such representations and warranties
shall continue to be true and correct as of such specified earlier date, and
(B) to the extent that any such representation and warranty is expressly
qualified by materiality or by reference to Material Adverse Effect, such
representation and warranty (as so qualified) shall continue to be true and
correct in all respects, (vi) represents and warrants to the Lenders and the
Administrative Agent that the execution, delivery and performance by such Loan
Party of this Fifth Amendment are within such Loan Party’s corporate, limited
partnership or limited liability company powers (as

 

Page 10



--------------------------------------------------------------------------------

applicable), have been duly authorized by all necessary action and that this
Fifth Amendment constitutes the valid and binding obligation of such Loan Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditor’s
rights generally, and (vii) represents and warrants to the Lenders and the
Administrative Agent that, after giving effect to this Fifth Amendment, no Event
of Default exists.

5.3 Counterparts. This Fifth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fifth Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

5.4 No Oral Agreement. THIS WRITTEN FIFTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES THAT MODIFY THE AGREEMENTS
OF THE PARTIES IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

5.5 Governing Law. THIS FIFTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.6 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Fifth Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

5.7 Severability. Any provision of this Fifth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5.8 Successors and Assigns. This Fifth Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

[Signature Pages Follow.]

 

Page 11



--------------------------------------------------------------------------------

The parties hereto have caused this Fifth Amendment to be duly executed as of
the day and year first above written.

 

    BORROWER: RICE ENERGY INC., a Delaware corporation By:

/s/ Grayson T. Lisenby

Name: Grayson T. Lisenby Title: Senior Vice President and Chief Financial
Officer

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

GUARANTORS:

RICE DRILLING B LLC, a Pennsylvania limited liability company By:

/s/ Grayson T. Lisenby

Name: Grayson T. Lisenby Title: Senior Vice President and Chief Financial
Officer RICE DRILLING C LLC, a Delaware limited liability company By:

/s/ Grayson T. Lisenby

Name: Grayson T. Lisenby Title: Senior Vice President and Chief Financial
Officer RICE DRILLING D LLC, a Delaware limited liability company By:

/s/ Grayson T. Lisenby

Name: Grayson T. Lisenby Title: Senior Vice President and Chief Financial
Officer RICE ENERGY APPALACHIA, LLC, a Delaware limited liability company By:

/s/ Grayson T. Lisenby

Name: Grayson T. Lisenby Title: Senior Vice President and Chief Financial
Officer

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

BLUE TIGER OILFIELD SERVICES LLC, a Delaware limited liability company By:

/s/ Grayson T. Lisenby

Name: Grayson T. Lisenby Title: Senior Vice President and Chief Financial
Officer ALPHA SHALE HOLDINGS, LLC, a Delaware limited liability company By:

/s/ Grayson T. Lisenby

Name: Grayson T. Lisenby Title: Senior Vice President and Chief Financial
Officer ALPHA SHALE RESOURCES, LP, a Delaware limited partnership By: Alpha
Shale Holdings, LLC, its general partner By:

/s/ Grayson T. Lisenby

Name: Grayson T. Lisenby Title: Senior Vice President and Chief Financial
Officer RICE MARKETING LLC, a Delaware limited liability company By:

/s/ Grayson T. Lisenby

Name: Grayson T. Lisenby Title: Senior Vice President and Chief Financial
Officer

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

RICE ENERGY MARKETING LLC, a Delaware limited liability company By:

/s/ Grayson T. Lisenby

Name: Grayson T. Lisenby Title: Senior Vice President and Chief Financial
Officer

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Administrative Agent, a Lender and as Issuing Bank
By:

/s/ Matthew W. Coleman

Name: Matthew W. Coleman Title: Director

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:

/s/ May Huang

Name: May Huang Title: Assistant Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC., as a Lender By:

/s/ Gumaro Tijerina

Name: Gumaro Tijerina Title: Managing Director

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:

/s/ Peter Kardos

Name: Peter Kardos Title: Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:

/s/ Jeffery Treadway

Name: Jeffery Treadway Title: Senior Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:

/s/ Thomas Kleiderer

Name: Thomas Kleiderer Title: Director

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:

/s/ Michelle Latzoni

Name: Michelle Latzoni Title: Authorized Signatory

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:

/s/ Evans Swann, Jr.

Name: Evans Swann, Jr. Title: Authorized Signatory

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:

/s/ Jonathan Luchansky

Name: Jonathan Luchansky Title: Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:

/s/ Yann Pirio

Name: Yann Pirio Title: Managing Director

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:

/s/ Kristin N. Oswald

Name: Kristin N. Oswald Title: Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION, as a Lender By:

/s/ H. Brock Hudson

Name: H. Brock Hudson Title: Senior Vice President By:

/s/ Michael Sharp

Name: Michael Sharp Title: Officer

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:

/s/ Matt Worstell

Name: Matt Worstell Title: Director By:

/s/ Joseph Pedroncelli

Name: Joseph Pedroncelli Title: Vice-President

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:

/s/ Les Werme

Name: Les Werme Title: Director

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a Lender By:

/s/ Todd S. Anderson

Name: Todd S. Anderson Title: Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT

RICE ENERGY INC.